

115 HRES 549 IH: Supporting the understanding that climate change is real.
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 549IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. Espaillat (for himself, Mr. Evans, Ms. Barragán, Ms. Norton, Ms. Lee, Mr. O'Rourke, Mr. Ellison, Mr. Raskin, Ms. Wasserman Schultz, Mr. Serrano, Ms. McCollum, Mr. Gutiérrez, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the understanding that climate change is real.
	
 Whereas the recent, current, and future impacts of changes in the Earth’s climate present real and immediate dangers to the United States of America and countries around the world;
 Whereas human activities are changing the natural greenhouse of our planet, and the current warming trend is extremely likely to be the result of human activity since the mid-20th century;
 Whereas there is consensus in the scientific community that global warming and climate change are clear and present concerns;
 Whereas recent catastrophic weather events, like Hurricanes Harvey, Irma, Jose, and Maria, were clearly more intense and devastating as a result of global warming;
 Whereas there needs to be a global approach to addressing issues of climate change and emergency preparedness;
 Whereas the Nicaraguan government will be joining the Paris Climate Accord, making Syria the only nation not to be a part of the deal, and the United States the only nation determined to pull out of it;
 Whereas the politicization of climate change, as opposed to reliance on the scientific community, sets a dangerous precedent for resolving a significant and critical global science issue;
 Whereas climate change has documented, negative impacts on human health as a result of changes in air quality, increases in water-related illnesses, food and agricultural safety, temperature-related death and illness, and extreme weather events;
 Whereas climate change will have a real and lasting impact on the economy of the United States of America; and
 Whereas there are advancements in renewable energy technology and investments in carbon-free energy production that can serve as alternatives: Now, therefore, be it
	
 That the House of Representatives— (1)strongly agrees with the scientific community in its determination that climate change is a real, immediate, and pressing issue;
 (2)strongly supports the United States of America’s reentry into the Paris Climate Accord; and (3)Members of the House stand with the victims of Hurricanes Harvey, Irma, Jose, and Maria and will move swiftly and effectively to aid in their recovery.
			